Citation Nr: 1715572	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  93-24 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 30 percent for multiple sebaceous cysts with hidradenitis suppurativa.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from March 1964 to March 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied an increased rating for multiple sebaceous cysts with hidradenitis suppurativa.  In June 2006, the Board remanded the claim to schedule a hearing.  

The Veteran appeared at a January 2007 hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  In June 2007, the Board remanded the Veteran's claim to the RO for additional development of the record.  

In May 2009 and April 2011, the Board remanded the claim for additional development.  A May 2011 rating decision granted a temporary total rating under the provisions of 38 C.F.R. § 4.29 from February 4, 1981, to May 1, 1981, and increased the schedular rating from 10 percent to 30 percent, effective March 6, 1982, for the skin disability.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The claim for increased rating for multiple sebaceous cysts with hidradenitis suppurativa is remanded to the Agency of Original Jurisdiction.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.  

The Veteran was last provided a VA examination which addressed the skin disability in August 2012.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA obtains an evaluation, the evaluation must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because of the passage of almost five years since the most recent VA skin examination and the nature of skin disabilities in general, the Board finds that further VA skin examination is necessary in order to resolve the issues raised by the appeal.  

Clinical documentation dated after February 2017 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.  

1.  Associate with the record any VA medical records not already of record of treatment of the Veteran provided after February 2017.  

2.  Schedule the Veteran for a VA skin examination in order to determine the current nature and severity of sebaceous cysts and hidradenitis suppurativa.  The examiner must review the record and should note that review in the report.  Color photographs should be taken.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Identify the percentage of both the entire body and exposed areas of the body affected by the skin disability.  

(b)  Indicate whether the skin disability is productive of ulceration, extensive exfoliation or crusting, and/or systemic or nervous manifestations; is exceptionally repugnant; or requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

(c)  Discuss the medication treatment used and whether that medication constitutes systemic therapy such as corticosteroids or other immunosuppressive drugs.

(d)  Identify the residual scars associated with the skin disability; the location of any scars; and whether they are painful or unstable.  

3.  Then readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

